                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

SHARON LEBLANC PATIN                                 CIVIL ACTION NO. 6:19-cv-00883

VERSUS                                               JUDGE JUNEAU

U.S. COMMISSIONER,                                   MAGISTRATE JUDGE HANNA
SOCIAL SECURITY
ADMINISTRATION

                                         JUDGMENT

       This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

noting the absence of any objections, this Court concludes that the Magistrate

Judge=s report and recommendation is correct and adopts the findings and

conclusions therein as its own. Accordingly,

       IT     IS    ORDERED,           ADJUDGED,           AND       DECREED           that    the

Commissioner’s decision is REVERSED and REMANDED to the Commissioner

for further administrative proceedings pursuant to the fourth sentence of 42 U.S.C.

§ 405(g).1 More particularly, the Commissioner is instructed to properly evaluate

the claimant’s residual functional capacity, properly evaluate whether the claimant

is capable of performing her past relevant work, and properly evaluate whether the

1
       A fourth sentence remand constitutes a final judgment that triggers the filing period for
an EAJA fee application. Shalala v. Schaeffer, 509 U.S. 292 (1993); Freeman v. Shalala, 2
F.3d 552, 553 (5th Cir. 1993).
claimant is disabled. The claimant should be afforded the opportunity to submit

updated medical evidence and to testify at another hearing.

      Signed at Lafayette, Louisiana, this 6th day of April , 2020.




                                      MICHAEL J. JUNEAU
                                      UNITED STATES DISTRICT JUDGE
